Citation Nr: 0124385	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  99-24 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $2243.98.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO), which denied waiver of recovery of the overpayment 
amount of $2243.98


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was not at fault in the creation of the 
overpayment indebtedness.

3.  Recovery of the overpayment would not result in financial 
hardship, or defeat the purposes of the veteran's VA 
disability compensation benefits or his sons' 38 U.S.C. 
Chapter 35 education benefits.

4.  The veteran did not rely on his VA disability 
compensation benefits to his own detriment.  

5.  Failure of VA to recover the overpayment would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation 
overpayment benefits in the amount of $2243.98 would not be 
against the principles of equity and good conscience.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5302 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2001); 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In this regard, the Board notes that a November 1999 
Statement of the Case notified the veteran of the criteria 
required for waiver of recovery of the overpayment.  The 
veteran was provided the opportunity to testify before the 
undersigned Board member in July 2001.  During this hearing, 
the veteran stated that he would send in another Financial 
Status Report (F.S.R.).  However, VA has not received any 
additional information from the veteran.  The Board points 
out that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Moreover, the description of the changes in the veteran's 
financial status at the hearing on appeal indicates that his 
capacity to repay a debt has not been impaired, but if 
anything improved.  He reported additional income from a part 
time job.  He also described additional expenses, however, 
these did not go to increased expenses with regard to provide 
necessities to himself or his immediate family.  Delaying the 
disposition of this matter and expending additional 
adjudicative resources to confirm the credible testimony in 
this area would be a useless exercise that offers not 
reasonable possibility that it could substantiate the claim.

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  As the RO has adequately developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  Accordingly, the Board finds that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).

The basic facts of this case are not in dispute.  The veteran 
is service-connected for traumatic brain disease, with an 
assigned evaluation of 100 percent.  In addition, he is 
service-connected for scars and sinusitis, each assigned a 
noncompensable evaluation.  During the relevant time period, 
his VA disability compensation benefits included additional 
amounts for his spouse and children.  In December 1998, the 
RO awarded the veteran's son Chapter 35 education benefits.  
Later that month, the RO awarded the veteran's second son 
Chapter 35 education benefits.  The effective date of the 
awards was August 24, 1998, and September 26, 1998.  

In January 1999, the RO informed the veteran that since his 
sons were in receipt of Chapter 35 education benefits, it 
proposed to remove them from his award and reduce his 
benefits.  The effective dates would be August 24, 1998, and 
September 26, 1998.

In January 1999, the veteran wrote the RO a letter explaining 
that his sons had applied for the Chapter 35 education 
benefits as early as August 1998.  He said that only one son 
had received any money as of that time.  The veteran said 
that he did not understand the RO's letter.  

In additional correspondence submitted to the RO in January 
1999, the veteran asserted that he had sought advice from VA 
employees on the phone at least five times as to what effect 
his sons' receipt of Chapter 35 education benefits would have 
on his own compensation benefits, as his sons were 
dependents.  He said that he had been told that there would 
be no change in his own compensation award if particular 
forms were completed.  He said that he was never told that 
the disability compensation benefits and Chapter 35 benefits 
were mutually exclusive.  As such, he stressed that any 
overpayments were due to the fault of VA and that he should 
not be expected to repay them.  He argued that VA should 
consider full-time college students as dependents, as did the 
IRS.  

The RO informed the veteran in March 1999 that it had 
erroneously determined the effective date of one of the 
awards of Chapter 35 benefits.  Instead of September 26, 
1998, the effective date should have been August 26, 1998.  
The RO proposed to remove the sons from the award effective 
August 26, 1998, and reduce the veteran's benefits effective 
that date.  

The veteran submitted a F.S.R. in April 1999.  According to 
the form, the veteran was unemployed.  His total monthly net 
income was $3238, which was from VA benefits, as well as 
other unspecified pension, compensation or other income.  The 
veteran's total monthly expenses totaled $3381.64.  He listed 
his expenses as rent or mortgage payment ($595); food, 
clothing and medical ($850); utilities and heat ($250); 
monthly payments on a truck ($532.68), boat ($338), hospital 
bill ($100), dental bill ($116), home improvement ($101) and 
storage ($17.50); and monthly payments on installment 
contracts and other debts for insurance, college tuition, 
telephone and cable.  The veteran reported that the monthly 
payments on his boat loan, truck loan, home mortgage, home 
improvement, dental work and surgery totaled $1782.  The 
veteran reported total assets of $135,550.  This was 
comprised of $500 cash in the bank, $50 cash in hand, a 
$25,000 resale value on his truck, a boat worth $10,000, and 
a home worth $100,000.

A May 1999 decision by the Committee denied a waiver of the 
overpayment.  In doing so, the Committed found that there was 
no evidence of fraud, misrepresentation or "bad faith" in the 
veteran's case.  The Committee further addressed the elements 
of "equity and good conscience" and determined that there was 
little fault on the veteran's part.  The retroactive nature 
of the awards to the veteran's sons would have made it 
difficult for him to have known how much he was being 
overpaid.  

Nevertheless, the Committee pointed out that failure of the 
veteran to make restitution would result in unfair gain to 
him.  In such a situation, a debtor should repay money 
obtained at the expense of the government in order to prevent 
unjust enrichment.  The Committee recognized that the 
veteran's income should be first used for shelter and 
necessary household expenses.  After these expenses were met, 
the veteran was expected to give a government debt the same 
consideration as his other obligations.  Partial withholding 
of the veteran's benefits in a reasonable monthly amount 
would not cause financial hardship.  

In October 1999, the veteran asserted that his expenses were 
more than his monthly income.  He said that his current 
expenses were $143.64 a month more than his income.  

In correspondence received in December 1999, the veteran 
stressed that on five occasions VA representatives at the RO 
assured him that he was entitled to his disability 
compensation benefits despite his sons application for, and 
eventual receipt of, Chapter 35 education benefits.  He 
pointed out that in fact VA had continued his disability 
compensation benefits even after his sons applied for the 
Chapter 35 education benefits.  The veteran asserted that 
when he was notified of the overpayment in January 1999, he 
requested that VA remove his sons' names from his monthly 
benefit check and submitted a completed VA Form 21L-7.  He 
asserted that VA delayed making a decision on his request for 
a waiver until May 1999, and that this delay resulted in an 
even larger overpayment.  

The veteran testified before the undersigned Board member, 
sitting at the RO, in July 2001.  He testified that he had 
been told repeatedly by RO personnel that even though his two 
children were eligible for Chapter 35 benefits, they were 
still his dependents until their college graduations in 2002.  
Transcript (T.) at p. 6.  The veteran said that he had been 
informed that the original debt had increased by another 
hundred and some dollars.  He pointed out that the resulting 
sum was different from another amount of indebtedness he had 
been quoted.  T. at p. 7.  The veteran noted that he had 
informed VA that his sons had graduated from high school.  T. 
at pp. 7-8.  The veteran testified that it was not his 
responsibility to remove his sons from VA records.  He said 
on behalf of his wife that he should not be made to pay for 
mistakes made by VA.  T. at p. 8.  

The veteran updated his financial situation by observing that 
since he had submitted his April 1999 Financial Status 
Report, he now worked about 20 - 24 hours a week, at about 
$6.50 a hour, for a housing authority teaching children to 
use computers.  For the last three weeks he had worked 34 
hours a week because he was helping with an anti-drug 
program.  T. at p. 9.  He said that this job had begun about 
one year earlier.  He stressed that it was not a permanent 
position and was paid for by government funding against 
drugs.  When the government money ran out the job would be 
over.  He said that his debts had increased and he had 
incurred more debt.  He had problems with the house and 
needed to get the air conditioner fixed.  His father-in-law 
lived with him without contributing to the expenses and 
required money for care.  He said that it was almost like 
having another child.  T. at p. 10.  The veteran testified 
that his wife was not employed or receiving Social Security 
benefits.  The veteran said that his employment was under 
guarded conditions.  He observed that he was still unable to 
work full-time because stress increased his disability and 
resulted in such symptoms as seizures.  The veteran still had 
two children at home, in addition to his wife and father-in-
law.  The veteran said that he expected to earn about $5,000 
to $5,500 that year at most.  T. at p. 11.  The veteran said 
that he would submit a new F.S.R.  T. at p. 12.  The veteran 
testified that although he had been raised to pay his debts, 
he did not think he could financially keep up with the 
situation and pay back the overpayment.  

Analysis

Under the applicable law, recovery of an overpayment of VA 
benefits may be waived if recovery of the indebtedness would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(a).  The  phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to various elements which are not 
intended to be all inclusive.  These elements are the fault 
of the debtor where such actions contribute to creation of 
the debt, balancing of faults where VA fault is also 
involved, whether collection of the debt would cause the 
debtor undue financial hardship by depriving him of basic 
necessities, whether collection would defeat the purpose of 
the VA benefit, whether failure to make restitution would 
result in unjust enrichment, and whether reliance on VA 
benefits resulted in relinquishment of a valuable right 
(i.e., changing position to one's detriment).  38 C.F.R. § 
1.965(a).

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment of VA benefits may be made without regard to 
factors considered in applying the equity and good conscience 
standard.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

In the present case, the Board finds that the preponderance 
of the evidence is against entitlement to a waiver of 
recovery of the amount of $2243.98.

In so finding, the Board acknowledges that the veteran was 
not at fault in the creation of the debt.  The veteran did 
not fail to provide any pertinent or requested information 
regarding his sons' claims for Chapter 35 benefits, or their 
relationship to him.  It follows that fraud, 
misrepresentation, or bad faith on the part of the veteran is 
not shown, and the equity and good conscience standard may be 
applied.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

Nevertheless, an analysis of the elements of "equity and good 
conscience" dictates that recovery of the overpayment must be 
made.  On his F.S.R., the veteran reported total monthly net 
income of $3238, and total monthly expenses of $3381.64, 
resulting in a negative balance of $143.64 per month.  
However, the record reflects that the veteran has non-home 
assets worth $35,000.  His expenses include nearly $350 a 
month for the purchase of a boat worth $10,000.  Since 
submitting the F.S.R., the veteran has begun working part-
time.  He has not reported any change with regard to expenses 
involved in providing necessities to himself or his immediate 
family that would suggest he can not pay the debt.  In light 
of these facts, the Board simply cannot find that a recovery 
action by VA would inflict an undue hardship on the veteran 
and his family.  Collection of the debt would not deprive him 
and his family of basic necessities.  In such a situation, 
the veteran's debt to the Government should be given no less 
deference than his private debts.  

In addition, the Board finds that recovery of the overpayment 
would not defeat the purposes of the veteran's disability 
compensation or his sons' Chapter 35 education benefits.  
Similarly, there is no indication that the veteran changed 
his position to his detriment, relinquished a valuable right, 
or incurred a legal obligation due to reliance on his VA 
disability compensation benefits.  Finally, failure to make 
restitution would result in unfair gain to the veteran.  
Regardless of which party was at fault for the creation of 
the overpayment, it consists of money to which the veteran 
was not entitled under the law.  The Board must reluctantly 
conclude that waiver of recovery of the overpayment would 
result in unjust enrichment to him to the extent of the 
overpayment.  

The Board has duly considered all of the elements found in 38 
C.F.R. § 1.965(a) in the determination as to whether equity 
and good conscience would necessitate a waiver of the 
veteran's overpayment.  The Board has also explored whether 
there are any other elements that could be considered, 
including any mitigating factors not enumerated in 38 C.F.R. 
§ 1.965(a).  Unfortunately, for the reasons cited above, the 
Board finds that the unjust enrichment which would result 
from a waiver of recovery of the overpayment outweighs any 
elements which would tend to support waiver of recovery of 
the overpayment.  As a matter of equity, the decision of the 
RO must be affirmed, and the veteran's request for a waiver 
must be denied.

In view of the foregoing, the Board finds that collection of 
the indebtedness at issue would not be against the principles 
of equity and good conscience.  38 U.S.C.A. § 5302;  38 
C.F.R. §§ 1.963, 1.965. 


ORDER

Waiver of recovery of an overpayment of disability 
compensation benefits in the amount of $2243.98 is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

